DETAILED ACTION
	The amendment filed 04/27/2022 is acknowledged and has been entered.  
Claims 17-24, 32-41 are currently pending in the application.
Any rejections not reiterated in this action have been withdrawn as being obviated by the amendment of the claims and/or applicant’s arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24, 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The claims are drawn to a method of treatment wherein an ASO comprising a sequence of nucleobases that is complementary to a target region in KCNT1 (see claim 1).  In the broadest embodiments, the claims encompass using any ASO oligonucleotide that has a sequence complementary to any target region in KCNT1, regardless of size or amount of complementary nucleotides between the ASO and target sequence.  SEQ ID NO: 1 (KCNT1) is 97963 nucleotides in length.  Accordingly, the claims encompass a vast number of different antisense oligonucleotides which have a sequence that is complementary to any target region in in the 97,963 nucleobase long KCTN1 sequence of SEQ ID NO: 1.
The application discloses two specific ASOs, identified as LNA 5 (SEQ ID NO: 4) and LNA 6 (SEQ ID NO: 5), which inhibit KCNT1 expression about 25-30% compared to untreated controls (see Figure 1).  
The prior art teaches that the major classes of antisense agents (antisense oligonucleotides (ODNs), ribozymes, DNAzymes, and RNA interference (RNAi) all have remarkably similar problems: delivery, stability, off-target effects, and identification of sites in target RNAs (see Scherer et al. (Nature Biotechnology (2003); 21(12):1457-1465, abstract). Scherer teaches that these challenges have been in existence from the first attempts to use antisense research tools, and need to be met before any antisense molecule can become widely accepted as a therapeutic agent.
 Scherer also explicitly teaches, 
“Finding an effective target site within an mRNA can be problematic for antisense ODNs, ribozymes, DNAzymes and siRNAs. It is clear that there are sequences that are refractory to siRNAs as well as to antisense ODNs and ribozymes. The major limitation for each of these approaches is the identification of a sequence/antisense combination that provides the most potent knockdown at the lowest possible concentration of antisense agent. The mere predicted folding pattern of a target mRNA is usually not sufficient to find such a combination.” (Citations omitted, see page 1461 second column), and

“In choosing a method for targeted knockdown of gene expression, an important consideration has to be the potential for off-target, non-sequence specific effects. Each of the respective methods (antisense ODNs, ribozyme and siRNA) has the potential for such effects. For instance, antisense ODNs have been shown to direct RNAse H cleavage of nontargeted RNAs by virtue of the fact that only six or seven contiguous base pairs with the target RNA are required to direct cleavage.” (See page 1462, second column).




Similarly, Braasch et al. (Biochemistry (2002); 41(14): 4503-4510) teaches factors that contribute to the unpredictable efficacy of antisense compounds in vivo:  poor antisense oligonucleotide access to sites within the mRNA to be targeted, difficulties with delivery to and uptake by cells of the antisense oligos, toxicity and immunological problems caused by antisense oligos, and artifacts created by unpredictable binding of antisense compounds to systemic and cellular proteins.  Regarding the difficulties of predicting whether antisense oligonucleotides can access sites within their target mRNA, Braasch et al. explains, “it has been difficult to identify oligonucleotides that act as potent inhibitors of gene expression, primarily due to difficulties in predicting the secondary structures of RNA (Pg. 4503, para. 1 and 2). Branch adds that “internal structures of target RNAs and their associations with cellular proteins create physical barriers, which render most potential binding sites inaccessible to antisense molecules” (Page 45, third column). 
Additionally, Gewirtz et al. (PNAS (1996);93:3161-3163) teaches:
“[I]n order to hybridize with its mRNA target, it must find an accessible sequence. Sequence accessibility is at least in part a function of mRNA physical structure, which is dictated in turn by internal base composition and associated proteins in the living cell. Attempts to describe the internal structure of RNA, in contrast to DNA, have been fraught with difficulty. Accordingly, mRNA targeting is to some extent a hit or miss process, accounting for many experiments in which the addition of an ODN yields no effect on expression. Hence, the ability to determine which regions of a given mRNA molecule are accessible for ODN targeting is a significant impediment to the application of this technique in many cell systems.”  (Page 3161, second and third columns, citations omitted).

As previously indicated, the prior art also clearly indicates that, in general, significant variability exists with regard to the functionality of individual inhibitory RNAs targeting the same gene.  For example, Harborth et al. (2001) J. Cell Science, (of record), in a study of siRNA mediated knockdown of different genes in cultured mammalian cells, state (page 4563) that, “For vimentin and T antigen we found that the first RNA duplex tested was ineffective, yet already the second duplex directed against a different region of the target resulted in gene silencing.”  “Inspection of the sequences of the ineffective siRNA duplexes did not reveal any unusual feature.” “Currently we do not know whether the occasional ineffectiveness of an RNAi duplex arises from a local secondary structure of the mRNA, protection of the mRNA by a binding protein, or an as yet unidentified feature in the sequence of the duplex.”  Similarly, Holen et al. (2002) Nucleic Acids Res.(of record) tested several siRNAs corresponding to different target sequences in human coagulation trigger tissue factor (hTF) for their ability to induce silencing of the hTF gene.  Of the several siRNAs synthesized and tested only a few produced significant reduction in expression of hTF, suggesting that accessible siRNA target sites may be rare in some human mRNAs.  Moreover, siRNAs targeting different sites in hTF demonstrated dramatic differences in silencing potency.  Holen et al. concluded that the factors determining the differences in siRNA efficiency remain unclear and that susceptible RNAi target sites in some genes may be rare. Although Harborth and Holen are directed to siRNAs, the same issues (e.g., local secondary structure of the mRNA, protection of the mRNA by a binding protein, etc.), are applicable to antisense oligonucleotides as well.
Accordingly, the limited disclosure of the specification in view of the vast genus of ASO molecules encompassed by the claims does not adequately describe the entire genus of ASO molecules encompassed by the claims
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
The specification provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus (i.e., antisense oligonucleotides that would inhibit KCNT1 expression) from the non-functional members (those that would not inhibit KCNT1 expression) without empirical determination.  Thus, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitory oligonucleotides that is required to practice any of the claimed methods.
It is noted that the specification does disclose two specific ASO encompassed by the claims: LNA 5 and LNA 6, and limiting the claims to either of these two ASOs, or both, would obviate this rejection.

Response to Arguments
With respect to the rejection of claims under 35 USC 112(b), 35 USC 103(a)(1), and 35 USC 112(a) (only the enablement rejection), Applicants’ arguments have been fully considered and in view of the amendment to the claims, are persuasive.  The rejections have been withdrawn. 
With respect to the 35 USC 112(a) (written description) rejection, Applicants’ arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicants argue that both Holen and Horboth are directed to the use of siRNAs, not ASOs and that the skilled person would appreciate that siRNA design is fundamentally different that of ASOs and the level of unpredictability associated with the design and identification of functional siRNAs is not present with ASOs, referring to Fakhr et al. regarding design and development of siRNA.  Applicant asserts that the design of ASOs against KCNT1 is more straightforward because the nucleotide sequence of KCNT1 is known and provided; therefore, the skilled person can readily envisage each and every ASO directed against KCNT1 and method of assessing function of an ASO are known to those skilled in the art.
In response, it is acknowledged that there are differences between siRNAs and ASOs, however, as indicated above, Scherer teaches that they do also have “remarkably similar problems” including “finding an effective target site in mRNA”, an issue which is also acknowledged by Braasch and Gewirtz as indicated above.  Fakhr et al. is directed to siRNAs and does not appear to address this issue at all, let alone with respect to ASOs.  With respect to Applicant’s argument that design of ASOs against KCNT1 is more straightforward because the sequence is known and the skilled person can readily envisage each and every ASO directed against KCNT1, it is noted that the KCNT1 target sequence is over 97,000 nucleotides long and the claims encompass ASOs without size limit and includes not just ASOs that are 100% (fully complementary) to the known sequence, but include ASOs that are less than 100% complementary.  Furthermore, the issue is not limited to whether or not the structure of each and every ASO against the KCNT1 sequence could be readily envisaged, but whether or not each and every ASO that can effectively inhibit KCNT1 expression could be readily envisaged.  In other words, the issue is whether or not the genus of functional ASO against KCNT1 has been adequately described.  In this case, as indicated above, given the vast number of different structural ASOs encompassed by the claims, the limited number of functional ASOs described (two: LNA 5 and LNA 6), and the prior art-recognized problems related to predicting functional ASOs without empirical determination, the claimed genus of ASOs which could be successfully used in the claimed method has not been adequately described.   In other words, because the skilled person would not be able to distinguish functional from non-functional ASOs against KCNT1 without performing experimentation to make that determination, the genus of ASOs encompassed by the claims has not been adequately described.
Therefore, Applicants’ arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635